OPINION OF THE COURT
PER CURIAM:
Appellant, David Evans, was tried by a judge sitting without a jury for the October, 1968, homicide of Mabel Louise McLaughlin in Scranton. Appellant was found guilty of murder of the first degree. Post-verdict motions were denied and appellant was sentenced to life imprisonment for the conviction of murder of the first degree. At the time of sentence, appellant was confined to the state mental institution at Farview. The trial court ordered that appellant continue his confinement and treatment at Far-view until such time as the staff at Farview determined that appellant could be transferred to a state correctional institution. This direct appeal followed.
Appellant raises three arguments:
1. The court erred in finding that appellant was sarie at the time of the homicide.
2. The court erred in that the “judgment was against the weight of the law”; and
3. The Commonwealth failed to prove all of the elements of the crime of murder of the first degree.
*236We have examined the record in this case and find appellant’s allegations of error to be meritless.
Judgment of sentence affirmed.